


Exhibit 10(c)
 
BENEFIT PLAN REVIEW COMMITTEE OF OLIN CORPORATION
 
 
AMENDMENT TO THE OLIN CORPORATION
SUPPLEMENTAL CONTRIBUTING EMPLOYEE OWNERSHIP PLAN
(As amended and restated effective January 1, 2005)
 


Olin Corporation (the “Company”) currently maintains the Olin Corporation
Supplemental Contributing Employee Ownership Plan (the “Plan”).  In Section 7.1
of the Plan, the Company reserved the right to amend the Plan.  Pursuant to the
authority of the Benefit Plan Review Committee of Olin Corporation (“the
Committee”), the Committee consents to the amendment of the Plan in the
following manner:
 
1.
Section 4.2 is amended by adding the following:



“Each SCEOP Participant whose employment transferred directly from the Company
to Global Brass and Copper Acquisition Co. (“Global”), in connection with the
spin-off of the Olin Brass division and Chase Brass and Copper Company, shall be
fully vested in his SCEOP Account balance.  Notwithstanding anything in the Plan
to the contrary, such SCEOP Account balance may not be distributed until such
SCEOP Participant terminates active service with Global and its affiliates.”


2.
Section 7.3 is amended by adding the following to end of the first paragraph:



“The spin-off of the Olin Brass division and Chase Brass and Copper Company from
Olin Corporation shall not be deemed to be a change of control entitling any
SCEOP Participant herein to benefits under this Plan.”


APPROVED: 11/13/07


/s/ S. C. Curley
S. C. Curley




/s/ S. E. Doughty
S. E. Doughty




/s/ D. R. McGough
D. R. McGough




/s/ G. H. Pain
G. H. Pain

